Citation Nr: 0937364	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-33 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disability, including PTSD.  Although 
the Veteran's November 2004 claim specified PTSD; 
nevertheless, the Board finds that the Veteran's claim 
encompasses all of his current acquired psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that claims for service connection for PTSD 
encompass claims for service connection for all current 
psychiatric disabilities that arise from the same symptoms).  
The Board notes that the Veteran has been recently diagnosed 
with acquired psychiatric disabilities in addition to PTSD, 
including major depressive disorder, anxiety disorder, and 
delusional disorder.

Service treatment records show that the Veteran was found to 
probably have compulsive personality disorder in July 1985, 
and service personnel records document participation in the 
Substance Abuse Rehabilitation Training (SART) program for 
alcohol.

VA treatment records from August 1991 to August 2006 document 
that the Veteran has been treated for and diagnosed with 
major depression, anxiety, PTSD, and alcohol dependence, with 
a diagnosis of depression as early as August 1991.

The Board finds that, on remand, the Veteran should be 
afforded another VA examination for the purpose of 
determining the nature and etiology of all current 
psychiatric disabilities.  The Court has held that, when the 
medical evidence is inadequate, VA may supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

As noted above, the Veteran has been diagnosed with PTSD; 
however, there has been no verification that an in-service 
stressor occurred.  The Board also notes that the Veteran's 
service records do not contain medals or decorations that 
specifically denote combat with the enemy.  Therefore, 
central to this case is the question of the verification of 
the Veteran's stressors.  

During the Veteran's February 2005 VA fee basis examination 
and in written statements in support of his claim, the 
Veteran has reported multiple PTSD stressors, including: (1) 
being involved with the "Combian Operation" on March 29, 
1975 (lasting for a few days); and (2) being assigned to the 
security police squadron and having his unit participate in a 
rescue operation on May 15, 1975, during the Mayaguez 
incident, when approximately 17 security policemen (his 
friends from the same unit) were killed in a helicopter 
crash.

On remand, further efforts should be undertaken to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  The Veteran has provided detailed 
statements which may be sufficient to verify stressors 
through the United States Army & Joint Services Records 
Research Center (JSRRC), and no attempt for verification has 
been made; therefore, the RO should attempt to verify the 
claimed stressors through JSRRC.

Additionally, the Veteran reported receiving psychiatric 
treatment from June 1989 to July 1989 at the Palmdale 
Hospital and the Letterman Army Hospital.  Thus, it appears 
that the Veteran may have received relevant psychiatric 
treatment during service, that the associated treatment 
records are not in the claims file, and that the treatment 
records would be pertinent to his claim.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The Board believes it reasonable to direct another 
request for any such additional treatment records.

Although a request for service personnel records was made to 
the National Personnel Records Center (NPRC) in June 2006, 
the Veteran's entire service personnel record was not 
requested.  In order to afford the Veteran every 
consideration with his appeal, the Board believes it 
appropriate to request all of the Veteran's service personnel 
records in order to more fully address the Veteran's 
contentions.

Furthermore, the claims file contains an inquiry made to the 
Social Security Administration (SSA), dated in October 2004, 
which shows that the Veteran has been denied a claim.  It is 
unclear whether the SSA claim was based on disability; 
therefore, action to clarify whether the Veteran's SSA claim 
was based on disability is appropriate.

Lastly, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Since 
the Board is remanding this case for other matters, it is 
appropriate for the RO to provide additional VCAA notice to 
comply with Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice in compliance with the Court's 
guidance in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Request the Veteran to clarify whether 
he has applied for Social Security 
disability benefits.  If the Veteran has 
applied for Social Security disability 
benefits, then the RO should take 
appropriate action to request all records, 
including medical records, associated with 
such claim.

3.  Obtain any recent VA treatment records 
(not already of record) relevant to the 
appeal.

4.  With any necessary authorization from 
the Veteran, take appropriate action to 
obtain and associate with the claims files 
any medical records from the Palmdale 
Hospital.  The Board is particularly 
interested in psychiatric treatment 
records from June 1989 to July 1989.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

5.  Obtain any service treatment records 
that are not already incorporated into the 
claims file.  The Board is particularly 
interested in psychiatric treatment 
records from the Letterman Army Hospital 
from June 1989 to July 1989, and any 
records documenting participation in the 
SART program for alcohol.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

6.  Request the NPRC to furnish all of the 
Veteran's service personnel records 
(specifically including any records 
documenting participation in the SART 
program for alcohol) that are not already 
incorporated into the claims file.

7.  Provide the JSRRC with the Veteran's 
claimed stressors, including a copy of the 
Veteran's stressor statements, and request 
that the JSRRC provide any information 
that might corroborate the Veteran's 
alleged stressors.

8.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service.  In reaching this 
determination, address any credibility 
questions raised by the record.

9.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of all current 
psychiatric disabilities.

If a stressor has been corroborated, the 
examiner should be furnished the details 
of the stressor(s) and informed that it 
has been corroborated.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If PTSD is diagnosed, the 
examiner should identify the particular 
stressor(s) supporting the diagnosis.  If 
the Veteran does not suffer from any 
current acquired psychiatric disorder, the 
examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e. a 
50% or higher degree of probability) that 
the psychiatric disability was manifested 
during or otherwise causally related to 
the Veteran's active duty service.

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.

10.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


